Case 3:16-md-02738-FLW-LHG Document 15337 Filed 10/20/20 Page 1 of 3 PageID: 120987




                               UNITED STATES DISTRICT COURT

                                    DISTRICT OF NEW JERSEY


   IN RE: JOHNSON & JOHNSON TALCUM                  MDL NO. 3:16-MD-02738
   POWDER PRODUCTS MARKETING,                       JUDGE FREDA L. WOLFSON
   SALES PRACTICES, AND PRODUCTS                    MAG. JUDGE LOIS H. GOODMAN
   LIABILITY LITIGATION


     THIS RELATES TO DOC ID 14906,
     CASES INCLUDED ON EXHIBIT A
     TO DEFENDANTS’ MOTION TO
     DISMISS PLAINTIFFS’ COMPLAINT
     PURSUANT TO 41B:

    Sara Walker v. Johnson & Johnson et al.
    Case No. 3:16-cv-08963


                     RESPONSE TO DEFENDANTS’ MOTION TO DISMISS
                         PLAINTIFFS’ COMPLAINT PURSUANT TO 41B


           Plaintiff, Sara Walker, through her counsel, respectfully appears to advise the Court that

    no grounds currently exist to oppose the dismissal sought by Defendants.    Over the last several

    months numerous attempts were made to contact Plaintiff Sara Walker by phone and mail and

    FedEx, and while it is unknown whether Ms. Walker received the material sent to her last known

    address, she was sent notice of Court’s Orders concerning the duties of the discovery pool

    plaintiffs, and the delivery was tracked to that address.   Counsel can advise the Court that no

    phone number for Plaintiff now works, and that Plaintiff has not returned other forms and

    documents requested by her counsel during a time period before the September 17, 2020 Orders

    [Doc. No. 14728]; [Doc. No. 14729]; [Doc. No. 14749] that are the subject of the instant

    motion.



                                                    1
Case 3:16-md-02738-FLW-LHG Document 15337 Filed 10/20/20 Page 2 of 3 PageID: 120988




           Plaintiff counsel’s firm practice is to send regular reminders to its clients reminding the

    clients to notify counsel when their phone numbers or email or street addresses change.

    Undersigned counsel has not been notified of any such change, and we have been unable to

    locate the Plaintiff to cure deficiencies and obtain authorizations.

           While Plaintiff’s counsel respectfully advises this Court that counsel has no good faith

    grounds at this time to oppose the relief sought, experience has proven that sometimes there are

    good and sufficient grounds for non-contact, especially in this age of Covid-19. Counsel has no

    way to determine if some sudden illness necessitated Plaintiff’s loss of contact, and so

    respectfully suggests that as Plaintiff was not chosen as a Bellwether pool of 30 case, Plaintiff

    not be dismissed at this time.

                                                   Submitted October 19, 2020

                                                   /s/ Richard L. Root____
                                                   Richard L. Root, LA # 19988
                                                   Morris Bart, LLC
                                                   601 Poydras St., 24th Fl.
                                                   New Orleans, LA 70130
                                                   Phone: (504) 525-8000
                                                   Fax: (504) 599-3392
                                                   rroot@morrisbart.com

                                                   Attorney for Plaintiff




                                                      2
Case 3:16-md-02738-FLW-LHG Document 15337 Filed 10/20/20 Page 3 of 3 PageID: 120989




                               UNITED STATES DISTRICT COURT

                                   DISTRICT OF NEW JERSEY


   IN RE: JOHNSON & JOHNSON TALCUM                  MDL NO. 3:16-MD-02738
   POWDER PRODUCTS MARKETING,                       JUDGE FREDA L. WOLFSON
   SALES PRACTICES, AND PRODUCTS                    MAG. JUDGE LOIS H. GOODMAN
   LIABILITY LITIGATION


     THIS RELATES TO DOC ID 14906,
     CASES INCLUDED ON EXHIBIT A
     TO DEFENDANTS’ MOTION TO
     DISMISS PLAINTIFFS’ COMPLAINT
     PURSUANT TO 41B:

    Sara Walker v. Johnson & Johnson et al.
    Case No. 3:16-cv-08963


                                       CERTIFICATE OF SERVICE

           I hereby certify that a true copy of the attached document was served upon each attorney

    of record through the Court’s Electronic Court Filing System.

                                                Submitted October 19, 2020

                                                /s/ Richard L. Root____




                                                   3
